                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

CONSTRUCTION SERVICES, LLC                                                       PLAINTIFF

vs.                                               CIVIL ACTION NO. 1:17-cv-304-HSO-JCG

INDUSTRIAL & CRANE SERVICES, INC.                                              DEFENDANT

                                       FINAL JUDGMENT

           The parties have announced to the Court a settlement of this case. The Court, being

advised that the parties have an informed understanding of their rights and the consequences of

settlement, desires that this matter be closed.

           IT IS, THEREFORE, ORDERED AND ADJUDGED that, the above captioned civil

action is DISMISSED WITH PREJUDICE, and that the Court specifically retains jurisdiction

to enforce the settlement agreement entered into between the parties.

           SO ORDERED AND ADJUDGED, this the 3rd day of April, 2019.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




03259133
